DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-4 are under examination. 
Response to Amendment
Applicant’s amendments do not cure the 112(b) of record for claim 3. There is still insufficient antecedent basis because “the mixture of the one or more materials” is not supported by parent claim 1, which instead recites “a mixture of two or more materials.” Secondly, Examiner respectfully notes for the record that Applicant’s statement (page 4) that “Claim 3 is narrowing the claim language by stating that the mixture could contain one or more of these materials while claim 1 recites that the mixture is of two materials” does not make sense. Claim 1’s recitation requiring two or more materials is narrower than claim 3’s recitation requiring one or more materials. 
Response to Arguments
Applicant’s arguments have been fully considered but they are not persuasive for the reasons detailed below.
Applicant argues (pages 4-5) that the language at the end of claim 1: “only the laser beam directly illuminates the target and only the laser beam directly drives the target” is herein interpreted as direct driving/illuminating is only be accomplished by the claimed laser beam; however, Examiner notes that this language leaves open the possibility for indirect driving/illuminating by another source.
Applicant states that “Examiner continues to argue that the claim language is unclear regarding the limitation that the ICF target is directly driven and that it could be directly driven.” This is untrue. Examiner is not saying this language is unclear, merely that it allows the possibility of indirect driving. 
Applicant argues that the title of the invention and the repeated use of the term “direct” and “directly” throughout the claims implies that there is no indirect driving. Examiner disagrees. The fact that direct driving exists does not prevent the use of indirect driving. Additionally, limitations from the title are not read into the claims.
Applicant states that the cited reference Hunter “describes the use of an ‘indirectly driven’ system for ICF targets, specifically the use of propellants to drive the ICF targets.” Applicant’s use of quotation marks around “indirectly driven” implies that Hunter uses this term. However, Examiner can find no instances in Hunter using any variation of the term “indirect.” 
The crux of the disagreement between Applicant and the Examiner appears to be the following: Applicant states that Hunter’s use of propellant 402 makes Hunter’s driving indirect and not direct. There are two problems with this assertion.  	First, there is no definition anywhere in Applicant’s Specification that “direct” is herein defined as “without the use of any propellant” or that “indirect” is defined as “using a propellant.” Therefore, Applicant’s attempt to distinguish the terms “direct” versus “indirect” by their use or lack thereof of a propellant appears arbitrary.  	Secondly, the claim language recites that the laser beam directly illuminates “the target.” Hunter cites their target as 500. Looking at Hunter’s Figures 4 and 5A-1, the part of the target 500. Therefore, the laser beams penetrating channels 404 do indeed directly illuminate the target 500. 
	Accordingly, the argument that Hunter does not anticipate the claimed invention is unpersuasive. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3-4 are rejected under 35 U.S.C. 112(b as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 3 recites the limitation "the mixture of the one or more materials".  There is insufficient antecedent basis for this limitation in the claim. Claim 1 recites “a mixture of two or more materials.” 
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code 102 not included in this action can be found in a prior Office action.
Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hunter1 (WO 2011/146113 A1).
Regarding claim 1, Hunter teaches a target for Inertial Confinement Fusion (“ICF”) (ICF target 500, Fig. 5A-1, which includes features from Fig. 4-1) for Inertial Confinement Fusion ("ICF") used in a directly illuminated and a directly driven configuration, the target comprising:  	an ablator layer (502A,B) comprising a combination of at least two materials 2 (a low-Z beryllium material + a high-Z material: “radiation windows 502…the low density material may include beryllium. Some embodiments may include a high-Z layer deposited on the inside surface of the low density material,” paragraph bridging pages 19-20);  	a shell (410) disposed within the ablator layer, the shell comprising a mixture of two or more materials selected from any one or more of the following: low-Z, medium-Z material, and high-Z material (a medium-Z and a high-Z material: “Inner shell 410 may be made from a medium-Z and/or high-Z material in some embodiments,” page 14); and  	a fuel region (412) disposed within the shell, the fuel region comprising a sphere of fusion fuel gas (“a sparkplug 412 that includes a sphere of D-T fuel,” page 15);  	an ICF laser source to produce a laser beam (“laser beams may be fired through channels 404,” page 153; Examiner notes that the laser beams penetrating channels 404 necessarily have a source), wherein the ICF laser source is located outside of an ICF reaction chamber (310; as shown in Figure 4-1, the laser beams penetrate channels 404 in the reaction chamber wall 310 and therefore the origin of the laser beams is necessarily external to said chamber 310), wherein the ICF reaction chamber receives the target (500)  	(see also Fig. 1-1, where ICF laser driver 101 is external to the chamber housing the target fuel, page 10, Figure 1 description: “ICF System 100 can include driver 101 ; see also Hunter’s “generic” setup Figure 2-1, wherein target 202 is interior to chamber 201, which is penetrated by external ICF lasers 205, top of page 11), and 	wherein only the laser beam directly illuminates the target and only the laser beam directly drives the target (“the drive mechanism such as a laser,” page 6; “laser beams may be fired through channels 404,” page 15: the target 500 in Fig. 5A-1 includes propellant 402, which, as shown in Fig. 4-1, is penetrated by channels 404 for direct laser drives). Hunter’s target 500 is not directly illuminated or directly driven by any source other than the lasers that penetrate channels 404, e.g., see page 15, the second paragraph.Accordingly, claim 1 is rejected as anticipated by Hunter. 
Regarding claim 2, Hunter anticipates all the elements of the parent claim and additionally teaches wherein the ablator layer is comprised of at least beryllium (502: “radiation windows 502…material may include beryllium,” paragraph bridging pages 19-20). Accordingly, claim 2 is rejected as anticipated by Hunter.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code 103 not included in this action can be found in a prior Office action.
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Hunter.
Regarding claim 3, Hunter anticipates all the elements of the parent claim, and Hunter additionally teaches wherein the shell comprises a spherical tungsten shell (“a tungsten inner shell 410,” page 15; “spherical targets with various shells or layers,” page 25). 
Hunter teaches that the shell is “approximately 0.01 cm thick,” page 15. Hunter does not explicitly teach that the shell is within 15%4 of 0.005 cm thick. Thus, Hunter discloses the claimed invention except for the shell being within 15% of 0.005 cm thick. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have made the shell thickness approximately 0.005 cm, since it has been held that discovering the optimum value or a result-effective variable involves only routine skill in the art. The skilled artisan is well-aware of the consequences and benefits of increasing or decreasing the shell thickness. For example, a thicker shell will contain the radiation better, but a thinner shell will allow for a more powerful implosion. Therefore, if the latter is of primary interest, then the skilled artisan would have been motivated to decrease the thickness of Hunter’s shell. Accordingly, claim 3 is rejected as obvious over Hunter. 
Regarding claim 4, Hunter renders obvious all the elements of the parent claim and additionally teaches wherein the fuel region (412) comprises a sphere of deuterium-tritium gas (“sparkplug 412 that includes a sphere of D-T fuel,” page 15) having a radius of approximately 0.0755 cm (“approximately 0.084 cm,” page 16, which is within 15%5  of 0.0755 cm). . 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILY C GARNER whose telephone number is (571)272-9587. The examiner can normally be reached 9-5 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LILY CRABTREE GARNER
Primary Examiner
Art Unit 3646



/LILY C GARNER/           Primary Examiner, Art Unit 3646                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 see the 70-page Foreign Reference in the file 04/02/2021. 
        2 The Z value ranges are defined in the specification at ¶ 40. 
        3 Examiner notes that many of the aspects of target 400 from Figure 4 are included in the target 500 in Figure 5, as explained on page 18 of Hunter.
        4 The term “approximately” is interpreted as ±15% per the Spec at ¶ 20. 
        5 The term “approximately” is interpreted as ±15% per the Spec at ¶ 20.